                                           Case 3:16-cr-00510-SI Document 137 Filed 05/04/21 Page 1 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     UNITED STATES OF AMERICA,                           Case No. 16-cr-00510-SI-1
                                   6                    Plaintiff,
                                                                                             ORDER DENYING RENEWED
                                   7              v.                                         MOTION FOR COMPASSIONATE
                                                                                             RELEASE
                                   8     RANDALL STEVEN CURTIS,
                                                                                             Re: Dkt. Nos. 131, 132
                                   9                    Defendant.

                                  10

                                  11          On January 15, 2021, the Court issued an order denying Mr. Curtis’s initial motion for
                                  12   compassionate release. Dkt. No. 130. In his initial motion, Mr. Curtis argued compassionate release
Northern District of California
 United States District Court




                                  13   should be granted because (1) he had already contracted Covid -19 once, (2) had a BMI that put him

                                  14   in the “overweight” category, (3) his age, 65 years old, and (4) had yet to make a full recovery from

                                  15   his initial Covid-19 infection. The Court reasoned:

                                  16          After carefully reviewing the parties’ papers, the Court concludes compassionate
                                              release is not warranted. The Court recognizes defendant’s medical complaints may
                                  17          lead to exacerbated symptoms should he contract COVID-19 again, and the Court is
                                              very concerned about the spread of COVID-19 in the federal prison system,
                                  18          especially the outbreaks at Beaumont Low FCI. However, the Court finds reducing
                                              defendant’s sentence to home confinement would not satisfy “the need for the
                                  19          sentence imposed ... to reflect the seriousness of the offense, to promote respect for
                                              the law, and to provide just punishment for the crime,” nor would it “afford adequate
                                  20          deterrence to criminal conduct.” 18 U.S.C. § 3553(a)(2)(A)-(C).
                                  21   Dkt. No. 130 at 31 . The Court denied the motion without prejudice to renewal in the event Mr.

                                  22   Curtis’s health or prison conditions “significantly deteriorated.” Dkt. No. 130 at 4.

                                  23          On March 29, 2021, Mr. Curtis filed a renewed motion for compassionate release. Dkt. No.

                                  24   131. Mr. Curtis argues that besides the risks raised in his initial motion, he now faces potential

                                  25   complications of COVID and (1) COPD, (2) hypertension, (3) higher BMI than previously known

                                  26   but still putting him in the “overweight” not “obese” range, and (4) a compromised immune system

                                  27
                                              1 For ease of reference, page citations refer to the ECF branded number in the upper right
                                  28
                                       corner of the page.
                                           Case 3:16-cr-00510-SI Document 137 Filed 05/04/21 Page 2 of 2




                                   1   due to prolonged use of a corticosteroids. Dkt. No. 131 at 10. Mr. Curtis’s motion emphasizes the

                                   2   conditions discussed above as well as the Bureau of Prisons general failure to provide care especially

                                   3   with respect to Mr. Curtis’s shortness of breath and other lingering COVID symptoms. Dkt. No.

                                   4   131 at 11 (“Some symptoms have worsened, namely fatigue, shortness of breath and burning lungs,

                                   5   and others are new, namely rashes and sputum. Mr. Curtis is unable to walk more than 300 feet

                                   6   without having to gasp for air.”). In support of these arguments Mr. Curtis cites medical records

                                   7   from January and February 2021. Dkt. No. 131-1.

                                   8          The government opposes Mr. Curtis’s renewed motion for release arguing he still presents a

                                   9   danger to the community. Dkt. No. 135 at 2. Further, the government argues Mr. Curtis has received

                                  10   timely medical care and notes from more recent medical records indicate his health does not warrant

                                  11   release. Dkt. No. 135 at 4-5. Specifically, Mr. Curtis has received medical treatment this year on
                                  12   January 3, January 25, January 27, February 2, February 22 and March 10. Dkt. No. 131 at 5-7.
Northern District of California
 United States District Court




                                  13   Further, March 10, 2021 medical records indicate Mr. Curtis was not experiencing any fatigue,

                                  14   shortness of breath, nausea, headaches, or dizziness. Dkt. No. 135-1.

                                  15          The Court agrees with the government. The Court still has serious concerns regarding the

                                  16   danger Mr. Curtis presents to the community and the fact that he has only served 25-30% of his

                                  17   sentence. In response to these points Mr. Curtis directs the Court to arguments made in briefing on

                                  18   the original motion for compassionate release that the Court found unpersuasive. Further, recent

                                  19   medical records reflect Mr. Curtis “denies any signs and symptoms of COVID-19,” has “no

                                  20   shortness of breath, cough or sputum,” and seems generally in “good spirits.” The Court is

                                  21   unpersuaded that Mr. Curtis’s medical conditions warrant early release. Dkt. No. 135-1 at 2-3.

                                  22          As such, Mr. Curtis’s renewed motion for compassionate release is DENIED without

                                  23   prejudice to renewal in the event defendant’s health or prison conditions significantly deteriorate.

                                  24

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 4, 2021

                                  27                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  28                                                    United States District Judge
                                                                                         2
